Citation Nr: 1000013	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-11 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for sleep disability, 
to include sleep apnea and/or insomnia.

3.  Entitlement to service connection for hemorrhoids, to 
include as secondary to the Veteran's service-connected 
irritable bowel syndrome (IBS).

4.  Entitlement to service connection for diverticulitis, to 
include as secondary to hemorrhoids and the Veteran's 
service-connected IBS.

5.  Entitlement to an earlier effective date for a grant of 
service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The RO has reported that the Veteran had active duty service 
from April 1997 to July 1997 (with 3 months, 10 days of prior 
active service), from January 2000 to July 2000, and from 
February 2003 to May 2004.  He had service in the Southwest 
Asia theater of operations.  The Veteran was awarded the 
Combat Infantryman's Badge (CIB), among other decorations.  

Regarding entitlement to service connection for bilateral 
hearing loss and sleep disability, these matters come before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2004 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The Veteran's 
notice of disagreement was received in October 2004.  A 
statement of the case was issued in February 2006, and a 
substantive appeal was received in March 2006.  

Regarding entitlement to service connection for hemorrhoids, 
this matter comes before the Board on appeal from an April 
2005 rating decision by an RO of the VA.  The Veteran's 
notice of disagreement was received in July 2005.  A 
statement of the case was issued in February 2006, and a 
substantive appeal was received in March 2006.

Regarding entitlement to service connection for 
diverticulitis, this matter comes before the Board on appeal 
from a June 2007 rating decision by an RO of the VA.  The 
Veteran's notice of disagreement was received in August 2007.  
A statement of the case was issued in August 2008, and a 
substantive appeal was received in September 2008.  

The Veteran appeared at a September 2009 hearing before the 
Board at the RO.  A transcript is of record.    

Although the appeal also originally included the issue of 
service connection for posttraumatic stress disorder (PTSD), 
this benefit was granted by rating decision in May 2009 and 
is therefore no longer in appellate status.	

Additionally, the Veteran had perfected appeal regarding 
entitlement to an initial rating in excess of 0 percent for 
service-connected postoperative nasoseptal surgery.  However, 
by statement received in October 2006, the Veteran expressed 
his desire to withdraw his claim.  

Although the Veteran initiated an appeal that was received in 
October 2006 regarding entitlement to an initial rating in 
excess of 10 percent for service-connected irritable bowel 
syndrome, which was denied by the RO in its April 2006 rating 
decision, the Veteran did not perfect appeal after the 
issuance of a May 2007 statement of the case.  


The Board notes that in light of the Veteran's testimony 
provided at the September 2009 hearing before the Board at 
the RO, the Board has redescribed the issues as reflected on 
the first page of this decision.  Specifically, entitlement 
to service connection for sleep apnea has been redescribed as 
a sleep disability, to include sleep apnea and insomnia.  
Regarding entitlement to service connection for hemorrhoids, 
the Board has included the claim of secondary service 
connection to the Veteran's service-connected IBS. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the reasons set forth below, the Board notes that VA 
examinations are warranted for the Veteran's service-
connection claims.

The Board notes that when the Veteran was afforded a VA 
examination in July 2004, regulatory threshold requirements 
for hearing disability were not met.  See 38 C.F.R. § 3.385.  
Although there was no hearing loss disability as defined by 
regulation, it appears that there was some loss of hearing 
acuity noted in the left ear which the VA examiner did 
attribute to military noise exposure.  In recognition of the 
fact that the Veteran's hearing acuity may have continued to 
decrease over the past fie years, the Board believes it 
appropriate to schedule another examination to determine 
whether the Veteran now has hearing loss disability 
attributable to his service.  

Regarding the Veteran's claim for entitlement to service 
connection for sleep disability, claimed as sleep apnea and 
insomnia, the Board notes that a December 2004 service 
treatment record shows that the Veteran complained of sleep 
disturbances.  The Board additional notes that the Veteran 
was afforded a VA examination specifically for sleep apnea in 
July 2004.  At the time of the VA examination, the VA 
examiner noted there was no evidence of sleep apnea, but that 
the Veteran would have to undergo sleep studies to make that 
diagnosis.  No such study was conducted.  The Board also 
notes that at the September 2009 hearing before the Board at 
the RO the Veteran raised a claim for insomnia.  The Board 
believes that another VA examination would be appropriate to 
determine whether the Veteran has any sleep disability, and 
whether the Veteran's sleep disability is related to service.  

Regarding the remaining claims (entitlement to service 
connection for hemorrhoids and for diverticulitis), the Board 
notes that the Veteran asserts that they are secondary to his 
service-connected IBS.  Additionally, the Board notes that in 
a February 2006 private treatment record, Mary P. Puglsey, 
M.D. stated that the Veteran's hemorrhoids may be aggravating 
his diverticulitis.  Accordingly, appropriate VA examinations 
are warranted to determine whether service connection can be 
granted for hemorrhoids and diverticulitis on a secondary 
basis.          

Further, at the September 2009 hearing before the Board at 
the RO, the Veteran asserted that there are outstanding 
service treatment records that have not been associated with 
the Veteran's claims file.  He specifically noted that when 
he was attached to Alpha Company 1162, he never received his 
service treatment records when he was stationed at the life 
support area in Kuwait or when he was stationed in Eskan 
Village in Saudi Arabia.  The Board notes that service 
treatment records available in the claims file are from 
Riyadh, Saudi Arabia and the Veteran testified that he has 
submitted most of the treatment records from Eskan Village.  
Accordingly, the RO should obtain the missing records in 
order to fulfill the VA's duty to assist the Veteran.  This 
is particularly so in view of the fact that these are records 
in the custody of the federal government and thus are 
constructively part of the record on appeal.  38 U.S.C.A. § 
5103A(b).  

Since the appeal is being remanded for other reasons outlined 
above, it is appropriate to also direct that the RO furnish 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) to comply with the Court's holding regarding 
secondary service-connection claims, especially since the 
Veteran was not provided one for hemorrhoids.   

By rating decision in May 2009, the RO granted service 
connection for PTSD, effective from December 4, 2008.  In 
October 2009, a notice of disagreement was received with 
regard to the assigned effective date.  Under the 
circumstances, the record shows that he has effectively 
initiated an appeal from the May 2009  rating decision.  

Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the effective 
date for PTSD issue.  38 C.F.R. § 19.26 (2003).  Although the 
Board in the past has referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims (Court) has now made it clear that the proper 
course of action is to remand the matter to the RO.  
Manlincon v. West, 12, Vet.App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran 
notice that with notice of the 
information or evidence needed to 
establish service connection for 
hemorrhoids on a secondary basis. 

2.  The RO should take appropriate action 
to ensure that all service treatment 
records are obtained when the Veteran was 
attached to Alpha Company 1162, and 
stationed in Kuwait and Eskan Village in 
Saudi Arabia

3.  The RO should schedule the Veteran 
for a VA audiological examination to 
determine the nature, extent and etiology 
of any currently manifested bilateral 
hearing loss.  The Veteran's claims file 
must be provided to the examiner for 
review.  All appropriate audiological 
testing should be performed.

After examining the Veteran and reviewing 
the claims file, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
hearing loss is related to acoustic 
trauma during service.  The examiner 
should offer a rationale for any opinion 
with reference to pertinent evidence, 
including service and post-service 
medical records 

4.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any current sleep disability, to 
include sleep apnea and/or insomnia.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the Veteran, 
the examiner should respond to the 
following:

Is it at least as likely as not (a 50% or 
higher degree of probability) that the 
current sleep disability, to include 
sleep apnea and/or insomnia, is causally 
related to service?  The examiner should 
offer a rationale for any opinion with 
reference to pertinent evidence, 
including service and post-service 
medical records.    

5.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of hemorrhoid and any diverticulitis.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the Veteran, 
the examiner should respond to the 
following:

a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current hemorrhoids are causally 
related to service?  

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current hemorrhoids are proximately 
due to the Veteran's service-connected 
IBS?

c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current hemorrhoids have been 
aggravated by the Veteran's service-
connected IBS?

d)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current diverticulitis is causally 
related to service?  

e)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current diverticulitis is proximately 
due to the Veteran's service-connected 
IBS?

f)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current diverticulitis has been 
aggravated by the Veteran's service-
connected IBS?

The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence, including service and post-
service medical records.  

6.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues of service connection for 
bilateral hearing loss, sleep disability, 
hemorrhoids and diverticulitis, to 
include under a secondary service 
connection theory if appropriate to that 
issue.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


